Citation Nr: 1027379	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-27 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
prior to November 12, 2008, and in excess of 60 percent 
thereafter for prostate cancer, status post radical 
prostatectomy.  

2.  Entitlement to a compensable initial rating for essential 
hypertension.  

3.  Entitlement to a compensable initial rating for status post 
cholecystectomy.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The Veteran served on active duty from December 1980 to August 
1981, from July 2000 to June 2001, and from December 2003 to 
April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

During the pendency of this appeal, the Veteran has been granted 
an increased rating, to 60 percent effective November 12, 2008, 
for his prostate cancer.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, this matter remains in appellate status.  
Additionally, because the effective date of this increase is 
subsequent to the effective date of the award of service 
connection, the issue on appeal has been recharacterized as noted 
above.  

The issues of increased ratings for gastroesophageal 
reflux disease and for erectile dysfunction have been 
raised by the record, but have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to November 12, 2008, the Veteran's residuals of 
prostate cancer included urine leakage requiring the wearing of 
absorbent materials which had to be changed two to four times per 
day.  

2.  Effective November 12, 2008, the Veteran's residuals of 
prostate cancer included urine leakage requiring the wearing of 
absorbent materials which must be changed four or more times per 
day.  

3.  The Veteran's hypertension is characterized by diastolic 
pressure predominantly less than 110, and systolic pressure 
predominantly less than 200, as controlled by medication.  

4.  The Veteran's residuals of a cholecystectomy include 
intermittent diarrhea and abdominal pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent 
prior to November 12, 2008, and in excess of 60 percent 
thereafter for residuals of prostate cancer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.14, 4.115a, Diagnostic Code 7528 (2009).  

2.  The criteria for a compensable initial rating of 10 percent 
for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.104, Diagnostic Code 
7101 (2009).  

3.  The criteria for a compensable initial rating of 10 percent 
for status post cholecystectomy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 
4.104, Diagnostic Code 73181 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In May 2007, July 2007, 
November 2007, September 2008, and November 2008 letters, the 
Veteran was notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  Additionally, 
the August 2008 statement of the case and November 2008 letter 
provided him with the general criteria for the assignment of an 
effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued to the Veteran prior to the January 2008 adverse 
determination on appeal; thus, no timing issue exists with regard 
to the notice provided the claimant.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was subsequently overturned by 
the U.S. Court of Appeals for the Federal Circuit, and is no 
longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examination on several 
occasions, most recently in April 2009.  The Board notes that the 
VA examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  In March 2010, the Veteran was afforded 
the opportunity to testify at a Board hearing.  The Board is not 
aware, and the Veteran has not suggested the existence of, any 
additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Increased ratings

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the 
assignment of initial ratings is under consideration, the level 
of disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2009).  

a.  Prostate cancer

The Veteran's prostate cancer has been evaluated under Diagnostic 
Code 7528 for malignant neoplasms of the genitourinary system.  
Under this Code, following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or another therapeutic procedure, a 
rating of 100 percent shall be assigned and shall continue with a 
mandatory VA examination at the expiration of six months.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local recurrence or metastasis, 
the evaluation is to be based upon residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115a, Diagnostic Code 7528.  

In cases of renal dysfunction, a 30 percent evaluation is 
warranted for albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  A 60 percent evaluation is in order for constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling under 38 
C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent evaluation 
is warranted for persistent edema and albuminuria with blood urea 
nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 percent 
evaluation contemplates cases requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a.  

Cases of voiding dysfunction are rated as either urine leakage, 
frequency, or obstructed voiding.

With continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence, a 40 percent 
evaluation is in order for a disability requiring the wearing of 
absorbent materials which must be changed two to four times per 
day.  A 60 percent evaluation contemplates the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  

In cases of urinary frequency, a maximum 40 percent schedular 
evaluation is assigned in cases of a daytime voiding interval 
less than one hour, or awakening to void five or more times per 
night.  Further, under 38 C.F.R. § 4.115a, there is no basis for 
an evaluation in excess of 30 percent for either obstructed 
voiding or urinary tract infections.  38 C.F.R. § 4.115a.  

As was noted in the introduction, for his prostate cancer, the 
Veteran has been awarded a 40 percent initial rating prior to 
November 12, 2008, and a 60 percent rating thereafter.  Each of 
these two periods will be considered in turn.  

i.  Prior to November 12, 2008

Private medical treatment records confirm prostate cancer was 
first suspected and confirmed via biopsy in early 2006, followed 
by a June 2006 radical prostatectomy.  This procedure was 
performed at a private facility, and initially, he had no 
complications, with only slight erectile dysfunction noted and no 
indications of incontinence.  

A VA general medical examination was afforded the Veteran in May 
2007.  A history of a radical prostatectomy following a June 2006 
diagnosis of prostate cancer was noted.  He has generally done 
well since that time, with his reported symptoms including 
erectile dysfunction and some urinary incontinence.  Essential 
hypertension was also noted.  His urinary incontinence occurred 
when he "waited too long to urinate", according to his self-
reported history.  For his erectile dysfunction, he used 
prescription medication with some success.  He also used Depends 
on a daily basis for his urinary incontinence, averaging two per 
day.  His history was otherwise negative for related 
symptomatology.  On physical examination, his kidneys were not 
palpable, and no abdominal tenderness was noted.  A PSA test was 
negative for any indications of recurrence of prostate cancer.  

The Veteran has also received private medical follow-up for his 
residuals of prostate cancer.  Private clinical notations dated 
in October 2006, April 2007, and October 2007 all noted no 
urinary incontinence.  A November 2007 clinical notation 
indicated he experienced some mild residual incontinence but this 
had steadily been improving.  His PSA levels remained within 
normal limits.  His hypertension was also stable.  

In his January 2008 notice of disagreement, the Veteran indicated 
that he was going to the bathroom several times an hour to 
urinate.  Otherwise, were he not to urinate so frequently, he 
expected his use of diapers or other absorbent materials would 
average four to six per day.  He also stated he awoke three to 
four times per night to urinate.  

Considering the totality of the record, the Board finds that an 
initial rating greater than 40 percent for the Veteran's 
residuals of prostate cancer is not warranted at any time for the 
period between the effective date of the grant of service 
connection, and November 12, 2008.  The Board first notes that 
PSA tests and other indicators have all been negative for any 
recurrence of the Veteran's prostate cancer; therefore, his 
service-connected disability will be rated based on renal or 
voiding dysfunction, whichever is more severe.  See 38 C.F.R. 
§ 4.115a, Diagnostic Code 7528.  As voiding dysfunction, rather 
than renal dysfunction, appears to be the greater disability, his 
disability rating will be based on the criteria for voiding 
dysfunction.  Continual urine leakage, post surgical urinary 
diversion, and stress incontinence have not been found on VA or 
private examination.  Although urinary incontinence was reported, 
the Veteran stated that he only used approximately two absorbent 
materials or undergarments per day.  Hence, the evidence in this 
case does not show urinary incontinence that requires the use of 
an appliance or the wearing of absorbent materials which must be 
changed more than four times per day, or that any of the other 
criteria for a higher rating have been met.  Although the Veteran 
has argued that, but for his work circumstances, he would require 
more frequent use of absorbent materials, the fact remains that 
he does not in actually require more frequent usage.  
Additionally, private medical treatment records dated prior to 
November 12, 2008, describe minimal symptomatology related to 
incontinence.  Overall, the Board finds the preponderance of the 
evidence to be against an initial rating in excess of 40 percent 
for the time period prior to November 12, 2008, and at no time 
has impairment sufficient to warrant a higher rating been 
demonstrated.  See Fenderson.  

ii.  November 12, 2008, and thereafter

Most recently, the Veteran was afforded a VA medical examination 
in April 2009.  He reported continued erectile dysfunction, 
addressed with the use of Viagra.  Urinary incontinence was also 
reported, requiring him to wear one to two Depends daily, as well 
as four to five incontinence pads.  He also reported urinating 
three to four times per hour during the day and three to four 
times at night.  He denied any hesitancy, urinary tract 
infection, kidney stones, or abnormal renal function.  On 
physical examination, his genitalia was within normal limits.  
The examiner could find no indications of recurrence of prostate 
cancer or renal dysfunction.  

At his March 2010 Board hearing, the Veteran testified that he 
continued to experience both urinary infrequency and incontinence 
and erectile dysfunction secondary to his prostate cancer.  

As noted above, the Veteran has been awarded a 60 percent 
disability rating for the period commencing November 12, 2008.  
On review of the record, the Board finds the preponderance of the 
evidence is against a disability rating in excess of 60 percent.  
Considering first renal dysfunction, the competent evidence of 
record does not indicate, and the Veteran does not claim, 
significant renal dysfunction so as to warrant an 80 percent 
disability rating.  The record does not reflect impairment of the 
Veteran's general health due to persistent edema, elevated 
albuminuria, or related kidney dysfunction.  Regarding his 
voiding dysfunction, he has already been awarded the maximum 
schedular rating under the criteria for urinary frequency, 
obstructed voiding, or urine leakage.  38 C.F.R. § 4.115a.  The 
Veteran's increased initial rating claim must also be considered 
for potential eligibility for an extraschedular rating, and such 
consideration will be afforded him below  Additionally, as the 
Veteran has not demonstrated a level of disability in excess of 
that reflected by his current ratings, a staged rating beyond 
that already granted by VA is not warranted.  See Fenderson, 12 
Vet. App. at 119.  

In conclusion, the preponderance of the evidence is against the 
award of an increased initial rating, in excess of 40 percent 
prior to November 12, 2008, and in excess of 60 percent 
thereafter.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b.  Essential hypertension

The Veteran's service-connected hypertension has been assigned a 
noncompensable initial rating under Diagnostic Code 7101, for 
hypertensive vascular disease.  This Code provides for a 10 
percent evaluation for diastolic pressure predominantly 100 or 
more, or systolic pressure of 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or when systolic pressure 
is predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  In every case where the 
requirements for a compensable rating are not met, a zero percent 
evaluation may be assigned, even if the diagnostic schedule does 
not provide for such a noncompensable evaluation.  38 C.F.R. 
§ 4.31.  

The Board observes that the Veteran has received both VA and 
private medical treatment in the past several years, resulting in 
voluminous medical records.  In such situations, the Board must 
review all evidence of record, but may limit its discussion only 
to that evidence specifically relevant to the issue on appeal.  
See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
Relevant VA clinical records include a June 2006 notation 
indicating the Veteran takes medication for control of his 
hypertension.  He reported his usual morning blood pressure was 
136/75.  

On VA medical examination in May 2007, the Veteran was again 
noted to take daily medication to control his hypertension.  His 
hypertension was noted to be under good control.  On physical 
examination, his blood pressure was 116/71 sitting, 90/70 lying 
down, and 130/80 standing.  

A private November 2007 treatment record noted the Veteran's 
hypertension was well-controlled secondary to his medication.  He 
had previously discontinued one of his medications, with 
resulting elevation of his blood pressure.  His medication was 
then resumed, and his blood pressure returned to within normal 
limits.  

Most recently, the Veteran was afforded a VA medical examination 
in April 2009.  He was noted to continue to use medication to 
control his hypertension, but was otherwise asymptomatic.  He had 
no renal or ophthalmic complications related to his hypertension.  
On objective evaluation, his blood pressure readings were 135/80 
seated, 140/90 lying down, and 145/85 standing.  No other 
symptomatology related to the Veteran's hypertension was noted.  

At his March 2010 Board hearing, the Veteran again stated that he 
has used medication to control his hypertension for the majority 
of the pendency of this appeal, and control of his hypertension 
would not be possible without such usage.  

After considering the totality of the evidence, the Board finds 
the evidence supports a compensable initial rating of 10 percent 
for the Veteran's hypertension.  According to the medical 
evidence, including the May 2007 VA examination report, the 
Veteran's hypertension requires control by daily medication; 
thus, he meets the requirements for a 10 percent rating under 
Diagnostic Code 7101.  The preponderance of the evidence, 
however, is against the award of a disability rating in excess of 
10 percent, as the Veteran has not displayed diastolic pressure 
of predominantly 110 or more, or systolic pressure of 
predominantly 200 or more, as is required for a 20 percent 
rating.  Neither private nor VA medical treatment records reflect 
either diastolic or systolic pressure sufficient to support a 20 
percent evaluation.  Additionally, because the Veteran has not 
displayed such a level of impairment since the effective date of 
the award of service connection for hypertension, a staged rating 
is not warranted in the present case; the evidence does, however, 
support a compensable initial rating of 10 percent since the 
effective date of the award of service connection for this 
disability.  See Fenderson, 12 Vet. App. at 119.  

In conclusion, the evidence establishes sufficient impairment to 
warrant a 10 percent initial rating and no higher for the 
Veteran's hypertension.  As a preponderance of the evidence is 
against the award of an initial rating in excess of 10 percent, 
the benefit-of-the-doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  

c.  Status post cholecystectomy

The Veteran's service-connected residuals of a cholecystectomy 
(surgical removal of the gallbladder) has been assigned a 
noncompensable initial rating under Diagnostic Code 7318, for 
removal of the gall bladder.  This Code provides a noncompensable 
rating for nonsymptomatic residuals, a 10 percent rating for mild 
symptoms, and a 30 percent rating for severe symptoms.  38 C.F.R. 
§ 4.114, Diagnostic Code 7318.  

The Veteran underwent a cholecystectomy at a private facility in 
January 2007.  An ultrasound that same month confirmed multiple 
gallstones present in the Veteran's abdomen.  His operation was 
without complications.  A follow-up visit to his private 
physician that same month found his surgical wound to be healing 
well, without infection or herniation.  He was also eating 
without difficulty and had no diarrhea.  

VA clinical records indicate the Veteran was seen for post-
cholecystectomy follow-up in early 2007, at which time he 
reported diarrhea, but no other significant symptomatology or 
related complications.  In June 2007, the Veteran described 
himself to a VA examiner as "fully recovered" from his 
cholecystectomy.  He continued to exercise and watch his diet.  
On VA examination of the Veteran's skin in May 2007, he was noted 
to have several surgical scars of the abdomen; all were well-
healed, smooth, flat, and stable, without disfigurement, 
adherence to the underlying tissue, tenderness, pain, or 
limitation of the underlying body part.  

On VA examination in May 2007, the Veteran reported mild diarrhea 
following his cholecystectomy, which the examiner described as a 
common symptom of gall bladder removal.  On physical examination 
his abdomen was flat, soft, and nontender.  No masses were 
palpable, and bowel sounds were normal and active.  

Most recently, the Veteran was afforded a VA medical examination 
in April 2009.  On that occasion he again reported some abdominal 
discomfort and intermittent diarrhea.  On physical examination 
his abdomen was flat, soft, and nontender.  Several surgical 
scars were again noted across his abdomen.  These scars were 
hyper-pigmented, but were otherwise smooth and nontender, without 
erythema or adhesion to the underlying tissue.  No impairment 
secondary to his cholecystectomy was noted.  

At his March 2010 personal hearing, the Veteran stated he 
continued to experience abdominal pain and other symptomatology 
which he attributed to his cholecystectomy.  

After considering the totality of the record, the Board finds the 
evidence to be in relative equipoise.  The Veteran appears to 
have intermittent diarrhea secondary to his cholecystectomy, 
according to several examination reports.  He has also 
consistently reported mild abdominal pain secondary to his 
cholecystectomy.  In light of 38 C.F.R. §§ 4.3 and 4.7, this 
symptomatology arguably results in mild impairment, warranting a 
10 percent initial rating under Diagnostic Code 7318, and such an 
initial rating is therefore granted.  The preponderance of the 
evidence, however, is otherwise against an initial rating in 
excess of 10 percent, as the Veteran has not demonstrated severe 
symptomatology due to his cholecystectomy.  He has been able to 
maintain a regular diet and average weight, without marked 
impairment of his general health or nutrition.  Overall, the 
preponderance of the evidence is, and has been during the 
pendency of this appeal, against an initial rating in excess of 
10 percent at any time since the claim of service connection for 
this disability was initiated; hence, a staged rating is not 
warranted at the present time.  See Fenderson, 12 Vet. App. at 
119.  

In reviewing the Veteran's claim, the Board is also aware that 
separate disability evaluations are available for scars that are 
poorly nourished, with repeated ulceration; are tender and 
painful on objective demonstration; or cause any limitation of 
function.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(holding that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805.  In 
the present case, the Veteran has not been awarded a separate 
rating for his surgical scar following his cholecystectomy.  
Nevertheless, according to the various examination reports, the 
Veteran's scar is well-healed and nontender on examination.  
Based on these findings, a separate 10 percent rating is not 
warranted under the criteria for skin disabilities.

In conclusion, the evidence establishes sufficient impairment to 
warrant a 10 percent initial rating and no higher for the 
Veteran's status post cholecystectomy.  As a preponderance of the 
evidence is against the award of an initial rating in excess of 
10 percent, the benefit-of-the-doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

d.  Extraschedular consideration

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  The Board observes that the 
Veteran has been employed during the pendency of this appeal.  
Additionally, he has not required extensive or frequent 
hospitalization for the service-connected disabilities considered 
above.  No examiner has stated the Veteran's service-connected 
disabilities alone are the cause of any marked or total 
interference with employment; in fact, the most recent VA 
examination of record, dated in April 2009, concluded the 
Veteran's disabilities did not preclude with his ability to 
maintain his current employment.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
service-connected disabilities.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of the service-connected disabilities.  See 38 
U.S.C.A. § 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.  







(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 40 percent prior to November 12, 
2008, and in excess of 60 percent effective that date for 
residuals of prostate cancer is denied.  

A compensable initial rating of 10 percent and no higher for 
hypertension is granted, subject to the statutes and regulations 
applicable to the payment of monetary benefits.  .  

A compensable initial rating of 10 percent and no higher for 
status post cholecystectomy is granted, subject to the statutes 
and regulations applicable to the payment of monetary benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


